DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Drawings
The drawings were received on 2/6/2020.  These drawings are accepted.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,008,757 or claims 1-18 of 9,687,307 in view of Claims 1-14 of U.S. Patent No. 10,575,906.

Both the ‘757 and the ‘307 Patents disclose and teach a system and method for surgical mapping and control/tracking including a control system for tracking an object during a surgical procedure (1, 12, ‘757, 1, 12, ‘703) including trackers on the device, tracker elements on the anatomy, navigation system in communication with an operator or feedback control to include optical sensor and wherein the feedback enables one to communicate position data to a control system for display and guidance during surgery from marker data.
Both the ‘757 and ‘307 patents include position data of the marker elements, including optical signal data, the velocity calculation of marker data, and combination of optical and velocity data to provide position signals in a localized coordinate system. The ‘757 and ‘307 patents fail to disclose or teach LOS/blocked condition tracking, the inclusion of the navigation system to guide around such types of error conditions and provide indication as such, nor the inclusion of a “robotic cutter” element as the element being tracked.
Attention is hereby directed to claims 1-14 of the ‘906 patent which specifically discloses and teaches the navigation system incorporated for feedback in the situation where markers are blocked by line-of-sight, track such a blocked condition, and determine error within such a position such that feedback can be relayed to the operator. It is hereby held as official notice that the tracking and feedback for a tracked element is not different from the tracking of a “robotic element with a cutter”. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the line of sight and navigation system of the ‘906 system for feedback and control of the systems of ‘307 and ‘757 in order to facilitate feedback during a surgical procedure with a tracked object (including a “robotic device with a cutter element”) in order to provide combination optical and non-optical feedback and control, even during a line-of-sight break during a procedure.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793